Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 1of13

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA “> ae

 

Full Name of Plaintiff Inmate Number

V.

Ms lang

Name of Defendant 1

Mc (Gp KA >

Name of Defendant 2

 

M 5s Oresd Ay ef

Name of Defendant 3

S, Millec

Name of Defendant 4

M c Verene.

Name of Defendant 5

 

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section). [, 5 @e A tie A £¥7) Pon Fy

| 3 : ;
|. See A Track A241,
I. NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

*
.
1

T shovael Bore py hodoy

Civil No.

(to be filled in by the Clerk’s Office)
”

(_¥) Demand for Jury Trial

(___) No Jury Trial Demand

Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

(1971) (federal defendants)

United States

Page 1 of 6

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 2 of 13

Name of defeadert-C
G office haan
F officer Casse|
6 L. Smith
1 Datishe
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 3 of 13

C : of Ficer hea C)
— Cortectivag) off cer
sei smth Fle[d
lao Prixe Streer hun fheg der PA [6652

|
F officer Casa
Correct iting Off Ce/
Sa. seayofir |
‘Woo pike seer huntady pA [6652

§ offar Lb Smithy
Cor rechinc] Of cer
9c cnn field
{ldo rae wfrect hurtlyden pt (b6s2

{.D Fisher
PRea officer
Sci smifrtel
Ih 30 picesteect huatig den pf [bb5=2

|
t
mit

Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 4 of 13

ADDRESSES AND INFORMATION
A. PLAINTIFF

Burk shvice| Ali
Nam Hi (Bi First, MJ)

 

 

Inmate Number
SCi Smith | e}d
e of Confinement
‘Who PIKE street
Address

PO Boy 444 huatiaglen A [665.2

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee
Civilly committed detainee
Immigration detainee
oa Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

Laas
Name (Last, First)
Corcectiana| of Ficer

Current Job Title
Se-1 Smith Le Id
Current Work Address

\| Jo Pi Ke stree+ husatiogden PA! 166502

City, County, State, Zip Code

Page 2 of 6
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 5of13

Defendant 2:
Q Gry Ki i? $
Name (Last, First)
Ceocl@cti oral of Freel
Current Job Title
Scr Smithfield
Current Work Address

lDo pike Streer hunting dn pA 6652

City, County, State, Zip Code 7c

Defendant 3:
er oa?

Name (Last, First)

Corcectioel o Eficer
Current Job Title

Sci smithfield
Current Work Address
ldo Pike sr feet hunt in

sq
City, County, State, Zip Code /

 

un PA I6b52.

Defendant 4:

Miller >

Name (Last, First)
fan Nivewa State Pole
Current Job Title
vA

Current Work ay

 

City, County, State, Zip Code

Defendant 5:

(rassmyer
Name (Last, First)

Mai] Superviser
Current Job Title

Sci Smith field

Current Work Address

ldo Pike street bwetlagda pA |b65.)

City, County, State, Zip Code
Page 3 of 6
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 6 of 13

IIT. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

Describe where and when the events giving rise to your claim(s) arose.

A.
: Sci Smithfie! Id Qo; PrEe SH eet
hat infin Ps [Lu52

 

B. On what date did the events giving rise to your claim(s) occur?

Apel of olf = mas dol} - svae 3ol4

 

GC What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

La Ade.\ of aal{_T WO Cafe d Gad ted op
im Poor eed Gin\ WOK eal Za\ al alice Co Verne
dine CO long Lv Lc We Mauced T- i Ww tat On e
te}\ Con sclye My Imes Gn She re d thet —
W, || pepo tr it tf? The hgh at o fy Creel, A cer
Past aaa AD Thins Wy ling. L VWs &> move § {oe
| ~ lech Th Rs Abe Per d i C |; t, Lr (eé Por fe | [ he
ja den CQ afte aq} hs have Pay} val Chets
W hen Se socete te vost def Catien internuhens |
Awd thy old ae to wet yo A Phos off 4
So Te Pay dit © Ly Rekhs 1 fold Ly
Yen F fay what uPPpen cA fo} A — hive I.
Fone d that z ve a 9 eXvE {Caasmi tied
bi 3CG>8 aaa fol ld ae 2) mt 1 SiT sy
The poet folie, Te bleee darn (Op feo”,
ay request td ; Stxva) Assuc t Chap) Koy fe
he alminstered And LY Pen eens tld at 40

Cee Aff ache t )

Page 4 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
few Document 1 Filed 11/20/20 Page 7 of 13

uy Raykias tll me he would cal] The store
Poltce. to take a reporr Two weeks laftr sfate
Troofe > miller mel with me Asked me feor
Quest ions rnd Sud if The alle ttitns We LA
founded a vould reacvwe % wrrk uf Cn d
Would net ier OH of darh Abeta Minth
later Me fering ead Smiller called me denn
to The office Gav me two mis wadects
ad fold me thet EF hed obout The sees |
comet crd thefS When Mr rakhy Sfit in
any Face end Me miller arcobked me bey
“the Throat end SG/d OW Spup/ & any ye
red Glut bein sore Asseles Tt eoged
bot of Then’ te fer me 90 MC In
miller Shia Afb wer dy hap iy ott
de Mr ranks diserssye Me ond 54d hefere |
va theft DL would deve see The f7
OF er or Qiain, ond Ther he wil
“shcl el] with a (af. Gel
thet ober Mc ronkins did, L wes ta e@
Cel WitTh a CaPSP Who Phreata to A?)
oe A> © feprith JO Lomb ad Ther
famate Wes temorved from Ar] ce] M0 pak
Aas Cention fur laMGle> 1a My cell who
io" Document 1 Filed 11/20/20 Page 8 of 13

Gk Rapyt ot child molest, > miller Alo
he Thretin moO with false MiSs anders &
LE Woot be realsed on time. Mp D Fok
The Perea offs rch he» STO Tred Me. fren we,
medical SerMce fe m y brn Rechom
Qf CA ent Bedi. 1 oR q[so Le
Side coumsliag But A Bakehy 4 /
D fisher hes ope ore fern eth ‘an

a Mn Se en ee he |

G oF TL Sey! eS hes a| 50 a
me With Che msuedooes Ie LDrwsent be
realse d Gn TIM
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 9 of 13
On hayes a4 oe, ' ier WwW) a> Coqd tet

%d 04 Fices haan, of freer
C4350 | Me ch i Shit My le | nai | We
ci? Pre Chum its mer and 2 NO cane
bad ee fand af a\\ bof m ‘ofr ted
i Eft. TERA, Wf A
see CPaca) bor Hy ved Ths
CESS INEr—
{ han eb fie 0 Bovks ad
reece | ° he. hes. stoped om) Je
f Fron bes Sat 9A kaa | [ mel
i Wy i Grd pry Cai (ene
tor vr} crlmins | C 4se

OP o 58a en Spor Ping wy
Thlarel (ee beiny Stay ovr LL heave

i dead 2 5 Cad due dqfer
Beep wow | O fe Gd defer
G mai | \Whea OY Lorn 7 \ieu/
“ind (FH fo me Canny " qfraner} Rifage
ake Meganin TV aye The dod C for C4 favre
ce Wrote MS FTG arf t wre 2
seve but oly Lye) dene CO Nein
Jeassol and Co WT! desteyd ory [Ge | a
| ond WIGd divecte}d bu) MS jong ,
tafe (| Boake / Majorncs? jal me
Case ya Document 1 Filed 11/20/20 Page 10 of 13

‘And 40 This day MY Na| Cia eae
| 18 Ldn looked hey h & d or) CF doy
mel We AGT Leo 5e41 oF,
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 11o0f13

IV, LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs, Attach additional pages if
needed,

“Lhe Fy e5+ Amentent Protet Mn Cit te
Sent aad Cec ive le-trers. LUA oft icals CQ rot
Cead oc tke \e\ mail bot the Con 1a pe}
ibanvameaan| Prestacd it: foc, Controb cad, The
Eyhth Nin ead meat The woth Anaad mer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

a $v Fer flor a fon Becthim Cid Cast bkeding
P| 794 esl 19 9VEr Hen a9 (yim Rape

VI. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of mon

1 Amn Sel i He oo? fer dansgt> In The evior

LD peed sorinfy TE Ae‘ alsa As Kiny tre ye fer _« BO fr airs
oreer i Aw See I<in4 ray awn cell Aid ke a fet shot
Parole aad TL Weng Phe Sai] 9 step teKiay amy lye) may)
(45 Gene c,d bogi&> Page 5 of 6
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 12 of 13

VH. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

I BIA.

 

Signature of Plaintiff
(ee N ovem\ar 1, 209.0
Date

Page 6 of 6
Case 1:20-cv-02179-JEJ-EBC Document1 Filed 11/20/20 Page 13 of 13

[

“Lshm ae Burk Hodes *
Oo Smith fie Ud
|} Qo FIKC Stree
rang Je PA |b6S2

 

 

REQEIVED OF Fice of fhe Clert
. to 20m Vite J STGtES Distrrcr

 

te Mile Doktrck of Penn
5 Cory¢ howse-
